Title: To Thomas Jefferson from S. Smith & Buchanan, 14 March 1803
From: S. Smith & Buchanan
To: Jefferson, Thomas


          
            Sir
            Balto March 14. 1803
          
          We have the honor, to hand you herewith, a statement of the Expences, on two Casks Wine received for you by the Ship Adelaide from Lisbon, & forwarded by us this day, agreeably to your desire, to Messrs. Gibson & Jefferson of Richmond—Mr Jarvis, by whom the Wine was addressed to us, has neither mentioned, nor authorised us to receive, the Cost of the Wine—
          We have the honor to be Sir Your obedt Servts
          
            S Smith & Buchanan
          
          
            
              
                Amot. duties on two Casks Wine
                36.55
                
              
              
                Portage into Store
                50
                
              
              
                freight from Lisbon
                5.12
                
              
              
                Portage to the Packet
                    25
                
              
              
                
                $42.42
                
              
            
            March 21st—We have reason to believe that a Letter written by us to a House in London on the same day as the preceding, was by mistake addressed to you, as we have only just now discovered that the present Letter was not regularly forwarded—if we have committed such mistake, we pray you to excuse us—
          
          
            SS & B
          
        